52S-I5
                      ELECTRONIC RECORD



COA#       04-14-00344-CR                OFFENSE:         SEXUAL ASSUALT

           CHRISTOPHER ALAN
           LEMASTER V. THE STATE
STYLE: oftexas                           COUNTY:          BEXAR

COA DISPOSITION:   AFFIRMED              TRIAL COURT:     186th DISTRICT COURT

DATE: 04/08/15            Publish: NO    TC CASE #:       2013CR2869




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          CHRISTOPHER ALAN
          LEMASTER V. THE STATE OF
STYLE:    TEXAS                                CCA#              Sa$ mK>
         APPELLANT***         Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:           DATE:

                                              JUDGE:

DATE: oql/lfjOf                               SIGNED:                  PC:

JUDGE: $m(!uU^—                               PUBLISH:                 DNP:




                                                                       MOTION FOR

                                      REHE/\RING IN CCA IS:

                                      JUDGE